Citation Nr: 1431056	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-38 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina



THE ISSUES

1. Entitlement to a rating in excess of 10 percent for the service-connected status post anterior cruciate ligament reconstruction, left knee, prior to February 14, 2012. 

2. Entitlement to a rating in excess of 20 percent for the service-connected status post anterior cruciate ligament reconstruction, left knee, beginning on February 14, 2012.

3.  Entitlement to a separate rating for the service-connected left knee disability on the basis of degenerative arthritis with limitation of motion.  

4.  Entitlement to a rating in excess of 10 percent for the service-connected low back strain with scoliosis, prior to February 14, 2012. 

5. Entitlement to a rating in excess of 40 percent for the service-connected low back strain with scoliosis, beginning on February 14, 2012.

6.  Entitlement to an initial rating in excess of 50 percent for the service-connected major depression.

7.  Entitlement to a total disability rating based upon individual unemployability by reason of service connected disability (TDIU).



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to December 1996.  

These matters initially came to the Board of Veterans Appeals (Board) on appeal from rating decisions by the RO.

In January 2012, the Board remanded the matters for additional development.  The case has since returned to the Board for the purpose of appellate disposition.  For the reasons stated below, the RO complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the remand, the RO awarded staged ratings from February 14, 2012 for the service-connected status post anterior cruciate ligament reconstruction of the left knee and low back strain with scoliosis.   However, as higher ratings for these disabilities are available at each stage noted on the title page, and the Veteran is presumed to seek the maximum available benefit for a disability, claims for higher ratings at each stage remain viable on appeal. Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).

A review of the Veteran's Virtual VA and VMBS electronic claims file reveals no additional pertinent records.

The issue of entitlement to a TDIU rating is being remanded to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. For the period prior to and from February 14, 2012, the service-connected status post anterior cruciate ligament reconstruction, left knee, is shown to have been manifested by no more than moderate recurrent subluxation or lateral instability.

2.  The service-connected left knee disability is also productive of degenerative joint disease, demonstrated by x-ray study, with painful motion and flexion limited to, at worst 30 degrees, with full extension (0 degrees).

3.  For the period prior to and from February 14, 2012 the service-connected low back strain with scoliosis is shown to have been productive of a functional loss due to pain that more nearly approximates a disability picture manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less; neither unfavorable ankylosis of the entire thoracolumbar spine nor incapacitating episodes as defined by regulation have been demonstrated.  

4.  The service-connected major depression is shown to have been manifested by disturbances in motivation and mood, low energy, difficulty sleeping, occasional passive suicidal ideation, irritability, some mild memory impairment, and social isolation; collectively, more than occupational and social impairment with reduced reliability and productivity is not demonstrated.



CONCLUSIONS OF LAW

1. Prior to February 14, 2012, the criteria for the assignment of a 20 percent rating, but no higher, for the service-connected status post anterior cruciate ligament reconstruction, left knee, were met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5257 (2013). 

2.  The criteria for a rating in excess of 20 percent for the service-connected status post anterior cruciate ligament reconstruction, left knee, beginning on February 14, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5257 (2013). 

3.  The criteria for the assignment of a separate 20 percent rating for the service-connected left knee disability on the basis of degenerative joint disease with limitation of motion have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a including Diagnostic Codes 5003, 5260 (2013); VAOPGCPREC 23-97.

4.  Prior to February 14, 2012, the criteria for the assignment of a 40 percent rating, but no higher, for the service-connected low back strain with scoliosis of the lumbar spine were met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5235-5243 (2013).  

5.  The criteria for the assignment of a rating in excess of 40 percent for the service-connected low back strain with scoliosis of the lumbar spine, beginning on February 14, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5235-5243 (2013).  

6.  The criteria for the assignment of an initial rating in excess of 50 percent for the service-connected major depression have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130 including Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  

Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As regards the claim for increased initial rating for major depression, this claim arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for this disability.  

The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the claim on appeal is unnecessary.

As regards the remaining increased rating claims, in November 2007 and March 2008 pre- rating letters, the RO notified the Veteran of the evidence needed to substantiate the claims for increased ratings.  

These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the November 2007 and March 2008 letters.  

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.

In accordance with the Board's January 2012 remand, the Veteran was provided an opportunity to submit additional records related to his workers' compensation claim and long-term disability benefits for his left knee disability. 

The Veteran was also provided with various VA examinations-to include examination in February 2012 performed pursuant to the Board's January 2012 remand. As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disabilities in relation to the pertinent rating criteria, they are adequate for adjudication purposes.  

Moreover, the VA examiners in February 2012 provided contemporaneous findings with respect to the service-connected left knee disability, low back disability, and major depression and thus complied with the Board's remand instructions in this regard as well. Stegall, 11 Vet. App. at 271.

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claims herein decided.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided. 38 C.F.R. § 4.14. 

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  


Analysis

A. Left Knee

Historically, the RO granted service connection for the post-operative residuals of anterior cruciate ligament reconstruction of the left knee in a December 1997 rating decision.  A 10 percent rating was assigned, effective on December 13, 1996.  The Veteran filed the instant claim for increase in October 2007.  

In a June 2008 rating decision, the RO awarded a temporary 100 percent rating for surgical treatment necessitating convalescence for the period from December 18, 2007 to January 31, 2008.  As such, the Board will not address this period.  

The RO also continued the 10 percent rating beginning on February 1, 2008.  The Veteran appealed this decision, indicating that the severity of his left knee disability warranted a higher rating.  As indicated, during the course of his appeal, a 20 percent rating was assigned, effective on February 14, 2012.

The service-connected left knee disability is rated as 10 and 20 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Pursuant to Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate or a 30 percent evaluation if it is severe. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under  Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here, Diagnostic Codes 5260, and 5261).  

Under Diagnostic Code 5260, a noncompensable rating is assigned for flexion limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  

A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees. 

A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Standard range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

The VA General Counsel has further held that separate ratings under 38 C.F.R.       § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca, 8 Vet. App. at 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson, 9 Vet. App. at 7.

On VA treatment in March 2007, the Veteran reported having a history of left ACL repair with chronic intermittent knee pain.  He denied knee swelling or instability.  

In September 2007, the Veteran reported having left knee swelling that was worse with walking.  On examination, there was minimal left knee effusion, but no crepitus, laxity or lower extremity edema.  He was assessed with knee injury in the knee with prior ACL tear.  Later in October 2007, it was noted that there was concern of internal derangement.  He underwent knee injection in October 2007.

A November 2007 MRI revealed a complex tear of the posterior horn of the medial meniscus, parameniscal cysts, and status post ACL reconstruction with intact graft.  

On VA examination in December 2007, the Veteran reported having been doing well following his in-service ACL repair surgery with limited activity.  He indicated that he went jogging about 4 months prior to examination and started to notice pain and numbness and could not bend the joint.  The Veteran reported that he had instability and had to wear a brace and use a cane.  

Current joint symptoms included giving way, instability, pain rated a 6 or 7 on a scale to 10, stiffness, episodes of dislocation or subluxation and swelling.  He denied weakness, locking, effusions, and flare-ups.  It was noted that the Veteran was employed as a youth counselor had had not been in work since the knee injury.  Effects on usual daily activities included inability to squat or stand for more than 3 to 4 minutes (with a cane) or walk further than 25 to 30 feet with use of a cane and need for a break.  

On examination, the examiner noted that the Veteran's gait was abnormal and that he used a cane in the right hand and leaned to the right.  There was no evidence of abnormal weight-bearing.  The knee was warm with some swelling.  There was mild medial and lateral instability. 

On range of motion testing, flexion was to 140 degrees with pain beginning at 130 degrees.  Extension was full (0 degrees). With repetition, there was no additional limitation due to pain, fatigue, weakness, or lack of endurance.  There was no joint ankylosis.  

The examiner diagnosed posterior medial meniscal tear of the left knee, parameniscal cysts of the left knee, and status post ACL reconstruction of the left knee.  He determined that, based on present history and examination, the Veteran could only perform a desk job and could not stand or walk without a cane and needed a left knee brace.  

Later in December 2007, the Veteran underwent left knee arthroscopy with medial meniscal debridement for treatment of his left knee medial meniscal tear.  

Following a period of convalescence since the Veteran's surgery, the Veteran continued to complain of recurrent left knee swelling in May 2008.  Objectively, there was evidence of mild supra-patellar effusion and mildly ballotable patella with tenderness.  There was no rubor or ecchymosis.  An assessment of left knee meniscectomy with recurrent pain and swelling, probably due to overuse on the job, was noted.  

A January 2009 report from the Murdoch Center reflected that the Veteran reported that he re-injured his left knee on the job, causing the knee to pop and bend in a lateral motion.  He noted intense pain at the time of injury.  The following day, he had increased pain and swelling.  It was noted that he had a previous history of ACL repair years ago and meniscus repair 2 years prior.  He was wearing a brace on the left knee at the time of injury.  

Objectively, there was noted to be moderate effusion, decreased flexion, and questionable laxity over the left lateral collateral ligament.  An assessment of rule-out lateral collateral injury was indicated.  

A January 2009 private physical therapy report noted an assessment of failed ACL graft of the left knee.  The Veteran ambulated with a limp.  There was 2+ effusion to the left knee, and flexion was to 100 degrees.  Lachman was 2+ and pivot shift was 1+.  There was mild lateral joint line tenderness.  There was no patellofemoral abnormality.  An x-ray study revealed no significant degenerative disease, and hardware was in good position. 

A January 2009 report from Cary Orthopedic reflected that the Veteran was concerned about left knee swelling and occasional popping.  Objectively, the Veteran ambulated using a cane and had a mild limp.  The left knee demonstrated no effusion and had a good range of motion without ligamentous instability.  

An assessment of status post left ACL revision, partial medial meniscectomy, synovectomy shaving chondroplasty and hardware removal was indicated.  The examiner noted that the Veteran was likely to continue to experience some symptoms of swelling and occasional discomfort of the left knee with natural progression of his degenerative disease.  

In February 2009, the Veteran returned for physical therapy follow-up.  He noted that he still felt unstable and ambulated with a cane in his right hand.  He had no recent instability events.  

Objectively, there were noted to be mild effusion, a good range of motion, 2+ Lachman, 1+ pivot shift, and mild medial joint line tenderness.  An MRI revealed contusions consistent with a recent pivot-shift event.  There was no evidence of ACL graft, and there was a posterior horn medial meniscus tear and some degenerative changes.  

A March 2009 therapy report reflected that the Veteran related that therapy had been quite beneficial.  He stated that he wanted to consider reconstruction of the knee utilizing hamstring graft.  He stated that he had been experiencing some instability episodes and continued to wear his brace.  

Objectively, there were noted to be mild effusion, good range of motion, and unchanged instability.  An assessment of failed ACL left graft with recent pivot-shift event and probable acute medial meniscus tear was indicated.  

The Veteran subsequently underwent revision ACL reconstruction in April 2009.  An April 2009 post-operative report reflects that the Veteran was making good progress in therapy.  There was 2+ effusion, trace Lachman with good endpoint, good extension, and flexion to 90 degrees.  

Two months following surgery in June 2009, the Veteran reported having minimal discomfort and swelling.  Objectively, the Veteran's gait was normal.  There were trace effusion, excellent motion, negative Lachman and no pivot shift.  

An August 2009 report from Cary Orthopedic indicated that the Veteran was 5 months status post surgery.  He still had swelling toward the end of the day.  He was tolerating limited duty and did not have instability episodes.  On examination, there was trace effusion with good range of motion.  Lachman was 1+ with excellent endpoint and no pivot shift.  There was still some quadriceps atrophy.  

In October 2009, the examiner noted that he reviewed the Veteran's functional capacities evaluation and found that it suggested poor effort and some symptom magnification.  He noted that the therapist indicated that the Veteran was able to leg press up to 90 pound.  There had been some mild intermittent swelling.  The Veteran also experienced occasional patellofemoral popping.  There was no gross instability.  

Objectively there was a presence of trace effusion.  Range of motion was excellent.  There was trace Lachman without pivot shift.  There was mild patellofemoral crepitation on range of motion.  There was no significant joint line tenderness. 

A December 2009 VA treatment report reflected that the Veteran continued to have pain and selling in the left knee.  He had done physical therapy and had an injection, which provided minimal improvement.  He pointed to the posterior aspect of the knee and the medial joint line as the area of pain. He also described crepitus and swelling in the knee.  

On examination, there were a well-healed surgical incision, no erythema, and trace effusion.  A Lachman test showed 10 millimeters of anterior translation with firm endpoint, while a posterior drawer and varus/valgus stress tests was stable.  

An assessment of status post left knee revision ACL reconstruction as indicated.  The examiner noted that the Veteran did not have some increased anterior laxity, but he thought that the majority of his symptoms were coming from his degenerative changes of the knee.  

A January 2010 report from the North Carolina Department of Health and Human Services reflected that the Veteran was unable to accommodate the physical limitations stemming from his left knee disability and was thus placed out on workers' compensation.  An August 2011 report reflected that he was subsequently approved for long-term disability benefits.

On VA treatment in April 2011, the Veteran complained of having left knee pain.  He noted that he had been wearing his brace a lot more and indicated that the pain prevented him from being more active.  An impression of left knee pain, status post ACL revision, and medial compartment joint space loss on x-ray was indicated.  

A June 2011 treatment report from Cary Orthopedic reflected that the Veteran had some increased feelings of occasional instability and some residual swelling.  It was noted that he had been released from his previous work position and unable to find employment.  

On examination, there was no palpable warmth or effusion.  There was no discomfort on ballottement.  He had excellent range of motion.  Lachman was 1+ with excellent endpoint and no pivot shift.  He opened medially slightly at 20 degrees of flexion with good endpoint and no discomfort.  He had mild medial joint line tenderness diffusely.  McMurray's testing was negative.  There was no lateral tenderness. An impression of progressing degenerative joint disease of the left knee was indicated.  

In August 2011, the Veteran presented for reevaluation for a new left knee injury that had occurred 6 days prior.  He stated that he was walking and might have been pivoting to the side when he felt his left knee gave out on him.  There was some discomfort but it was difficulty to localize.  He developed significant swelling within 2 to 3 hours, which had since improved.  He had no recurrent mechanical symptoms, but had some discomfort in the anterior medial aspect of the knee.  He had not noticed change in his feeling of stability.  

Objectively, there was trace effusion.  A Lachman examination was 1+ with a good endpoint and no pivot shift.  Anterior drawer was similarly 1-2+.  There was no medial or lateral instability.  He did have some mild mid-and posterior lateral joint line tenderness.  There was mild anteromedial tenderness, but no apprehension or patellofemoral discomfort on ballottement.  An assessment of possible lateral meniscus tear was indicated.  

A September 2011 report from Cary Orthopedic reflected that the Veteran was still ambulating in his brace.  He stated that he had been experiencing occasional popping sensations in the morning, and still had a little swelling.  Objectively, there was possible trace effusion.  A ligamentous examination was unchanged.  He had mild mid-and-posterior lateral joint line tenderness.  There was minimal medial joint line tenderness.  An assessment of possible lateral meniscus tear and progressive degenerative joint disease of the left knee was indicated.  

An October 2011 MRI report noted an impression that the MCL, LCL, and PCL were intact.  The ACL graft was largely intact, but there was likely some partial tearing of the graft at the exit from the tibial tunnel.  There was a chronic degenerative meniscal tear with marked meniscal thinning and narrowing of the medial compartment.  Tricompartmental osteoarthritis with articular cartilage abnormalities of the medial and patellofemoral compartments was also indicated.  

On VA examination in February 2012, the examiner noted that the Veteran reported that his left knee disability had worsened.  He denied flare-ups that impacted the function of the knee or lower leg.  He reported that he used a brace regularly and occasionally used a cane.  

On range of motion testing, left knee flexion was to 30 degrees with pain at the endpoint of motion.  Extension was full (0 degrees) with no objective evidence of painful motion.  On repetitive range of motion testing, there was no additional loss of motion in degree.  With respect to functional loss on repetitive use, the examiner noted that there was less movement than normal and pain on movement.  There was pain on palpation of the joint and/or soft tissues.

With respect to disability, testing for anterior instability, posterior instability, and medial-lateral instability yielded normal findings.  There was no evidence or history of recurrent patellar subluxation or dislocation.  

The examiner noted that the Veteran had had a meniscus condition with accompanying frequent episodes of joint pain and effusion.  While there was also scarring present from the surgery, the scars were not painful and/or unstable, or greater than 39 square centimeters.  

As regards diagnostic testing, the examiner indicated that x-ray findings confirmed arthritis but not patellar subluxation.  There were no other significant diagnostic tests findings or results.  

The examiner diagnosed osteoarthritis of the left knee.  He noted that the Veteran's left knee disability impacted his ability to work in that the Veteran had to wear a left knee brace regularly and could only walk 25 yards at a time.  He also had difficulty going up and down stairs and climbing a ladder.  

The examiner commented that the Veteran's low back and left knee condition affected daily activities in that he was not able to exercise or participate in recreational activities.  They also prevented him from doing chores around the house, shopping, preparing meals, doing yard work or driving.  

With respect to the period prior to February 14, 2012, the aforementioned evidence reflects that the disability has been manifested by consistent symptoms of instability and giving way, with some positive findings on treatment. 

Given that these complaints have remained primarily the same throughout the entire appeal period, the Board finds that a 20 percent rating is assignable for the period of the appeal prior to February 14, 2012.  

However, the Board also finds that a rating in excess of 20 percent under Diagnostic Code 5257 for either period is not assignable.  Given the fact that instability testing on treatment and examination has yielded largely normal findings-with only occasional positive, mild findings on examination following 2 periods of acute injury in January 2009 and August 2011-the Board finds that the Veteran's recurrent instability is, at most, moderate.  

Upon injury in 2009, there was a finding of questionable laxity and some positive findings on Lachman and pivot shift testing.  One month later, the Veteran reported no recurrent instability events.  Following reconstruction surgery in April 2009, only trace Lachman was noted, and the veteran denied having instability episodes in August 2009.  

The Veteran reported another instability episode in August 2011, and there were some positive findings on Lachman and anterior drawer testing.   However, on VA examination in 2012, instability testing yielded normal findings.  Thus, the Board finds that the preponderance of the evidence is against a finding of severe instability or recurrent subluxations. 
 
The Board also finds that the evidence establishes the Veteran as having arthritis in the knee related to the Veteran's service-connected left knee disability. The Board further finds that the symptomatology associated with the Veteran's arthritis is different than that related to disability involving instability or subluxation of the knee joint as discussed. 

More specifically, the Veteran experiences limited, painful motion of the knee joint as a result of his arthritis, or degeneration of his knee joint, as opposed to instability and incidents of falling or giving way. As noted, separate ratings may be assigned for instability and arthritis with limitation of motion on the basis of different symptomatology.

In this case, the flexion of the left knee flexion has been shown to be limited to, at worst, 30 degrees, which is consistent with a 20 percent rating under Diagnostic Code 5260.  Accordingly, the Board finds that a separate, 20 percent rating for arthritis with limitation of motion of the knee is warranted.  

The medical evidence simply does not reflect any additional compensable functional loss due to pain, weakness, excess fatigability, or incoordination.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of a separate rating in excess of 20 percent for arthritis with limitation of motion of the left knee.

The Board has considered whether the Veteran is entitled to a higher rating under any other applicable Diagnostic Code, but has found none.  Extension has been shown to be full (no degrees), and thus a rating under Diagnostic Code 5261 is not warranted.  There is no evidence of ankylosis of the knee joint or any impairment of the tibia or fibula of the leg to warrant consideration of a disability rating under either Diagnostic Codes 5256 or 5262.

The Board is aware that the service-connected left knee condition contemplates tears of the medial meniscus.  However, while he has undergone debridement, he has not undergone a meniscectomy, and therefore Diagnostic Code 5259 is not applicable.  

In addition, to extent that the Veteran experiences pain, locking (a form of limitation of motion) and stiffness related to the medial meniscus tears, post partial meniscectomy, such symptoms are contemplated in the current ratings assigned for the Veteran's left knee disability.  See 38 C.F.R. § 4.14.  


B.  Low Back Strain

Historically, the RO granted service connection for low back strain with scoliosis in a December 1997 rating decision.  A noncompensable rating was assigned, effective on December 13, 1996.  

In a June 2008 rating decision, the RO awarded a 10 percent rating, effective on December 5, 2007, the date of the claim for increase.  The Veteran appealed this decision, indicating that the severity of his low back disability warranted a higher rating.  As indicated, during the course of his appeal, a 40 percent rating was assigned, effective on February 14, 2012.

The service-connected degenerative joint disease of the lumbar spine has been evaluated as 10 and 40 percent disabling for pursuant to Diagnostic Code 5237.  

The General Rating Formula for Disease and Injuries of the Spine (General Formula), applies to Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71a.

Intervertebral disc syndrome (IVDS) may be rated alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes (Formula for Incapacitating Episodes).  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under the General Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected, a 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or, where there is favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  

Note (1) following the General Formula indicates that any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, is to be evaluated separately under an appropriate diagnostic code.  

Note (2) following the General Formula provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (5) following the General Formula states that unfavorable ankylosis is shown when the entire thoracolumbar spine, or the entire spine, is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

The Board again notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca, 8 Vet. App. at 204-7.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson, 9 Vet. App. at 7.

The pertinent evidence of record includes a VA examination dated in April 2008, which indicated that the Veteran reported that he experienced low back pain with periodic spasm and flare-ups.  He took muscle relaxers as needed.  He endorsed a history of spasm and pain, but denied having fatigue, decreased motion, stiffness, weakness, paresthesia, numbness, and urinary incontinence.  He described the pain as a tight twinge, rated as moderate in severity.  The pain lasted 1 to 2 days at a time and occurred weekly to monthly.  He denied radiation of pain.  Flare-ups occurred weekly and lasted 1 to 2 days at a time.  Flare-ups were precipitated by increased activity and relieved by medication and warm showers.  He denied additional loss of motion during flare-ups.  The examiner indicated that the examination was not an examination for IVDS.  The Veteran did not use any assistive device.

Objective examination of the thoracic sacrospinalis revealed no spasm, atrophy, guarding, tightness, or weakness, though there was objective evidence of pain with motion.  The examiner noted that muscle spasm, localized tenderness, or guarding were not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  

Inspection of the spine revealed normal posture, head position, and gait with symmetry in appearance.  There were no abnormal spinal curvatures noted.  

A detailed motor, sensory, and reflex examination of the lower extremities yielded normal findings.  There was no thoracolumbar spine ankylosis.  Lasegue's sign was negative.

Range of motion testing revealed flexion to 90 degrees and extension to 30 degrees with no pain on motion or on repetitive use.  Right and left lateral rotation and lateral flexion were each to 30 degrees with no pain on motion or after repetitive use.  There was no additional loss of motion on repetitive use of the joint for any range of motion.  An x-ray study revealed the presence of a scoliosis and mild osteophytic spurring.  

A diagnosis of low back strain with scoliosis and no loss of motion was assigned. The examiner noted that the Veteran was employed as a youth counselor.  He had not lost any time from work during the past 12 month period due to his back disability.   The examiner determined that the disability caused no significant effects on usual occupation or usual daily activities.  

A December 2008 VA MRI report reflected an impression of mild levoscoliosis, mild to moderate neural foraminal stenosis at left L5-S1, mild left L4-5, and tiny right paracentral disc protrusion at L4-5 minimally encroaching upon the descending right L5 nerve root in the lateral recess.  

A February 2009 report from Dr. K. of Regional Neurosurgery PLLC noted that the Veteran reported having an insidious onset of back and left leg pain with paresthesia into the left lateral thigh and calf of the left lateral malleolus.  It was worse with standing and walking.  

Dr. K. noted that a December 2008 MRI showed a central to left-sided disc osteophyte complex with compromise at the proximal foramen on the left with some mild lateral recess compression in that area.  He had a central to right-sided disc bulge at L4-5 as well.  He denied focal motor weakness or bowel or bladder habit change.  Plain films showed degenerative changes at L5-S1.  He had mild scoliosis.  There was no evidence of lumbar instability indicated.  The examiner noted that walking was uncomfortable, but more due to left knee complaints than radicular symptoms.  

Objectively, the Veteran's motor function showed guarded weakness in the left quadriceps and hamstring related to ACL discomfort.  Reflexes demonstrated an absent left ankle jerk, and was otherwise 1+ and symmetrical.  Toes were downgoing on plantar stimulation.  Sensory examination showed diminished pinprick/light touch sensation in the left lateral calf and heel area.  He had a positive straight leg raise test on the left.  Gait was intact, although guarded due to both left knee and leg pain.  

An impression of left S1 radiculopathy with an element of disc-osteophyte complex on the left extending into the neural foramen at L5/S1 was noted.  

On VA treatment in April 2011, the Veteran complained of low back pain occurring mainly in the morning and evening.  He indicated that the pain kept him from being more active.  The treatment provider noted an assessment of chronic back pain secondary to scoliosis and degenerative disc disease at L4-S1.  He was noted to be stable overall based on history and presentation.  The examiner suggested that the Veteran use a heating pad and discussed the importance of daily moderate exercise and stretching to prevent pain exacerbation.  

A June 2011 report noted pain rated at 5 to 6 on a scale to 10.  The point of maximal tenderness was indicated to be over the left sacroiliac joint.  On examination, the Veteran's strength was 5 out of 5 in the proximal and distal musculature bilaterally.  Reflexes were 2+ at the deep tendons bilaterally, and a sensory examination revealed intact sensation.  Straight left raise and faceted loading maneuvers were negative.  There was pain to palpation over the left sacroiliac joint.  An assessment of left sacroiliac joint dysfunction was indicated.  

The Veteran underwent steroid injection in June 2011 for treatment of pain.  

A September 2011 report reflected that the Veteran felt that the injection provided some pain relief.  The examiner noted there was pain with palpation of the sacroiliac joint and with left facet loading, but it seemed more radicular in nature.  There was also weakness in the left foot.  The Veteran's gait was unsteady, and he was unable to tiptoe or heel walk.  Straight leg raising was negative, bilaterally.   The Veteran underwent another epidural steroid injection.  

On VA examination in February 2012, the Veteran reported that his low back disability had worsened.  He endorsed flare-ups occurring about 5 to 6 times per month lasting about a day at a time.  He noted that the flare-ups required bed rest.  

Range of motion testing revealed flexion to 30 degrees with pain at the endpoint of range of motion.  Extension and right and left lateral flexion were each to 30 degrees again with pain at the end of range of motion.  Right and left lateral rotation were each to 15 degrees with pain at the endpoint of range of motion.  There was no change in range of motion after repetitive-use testing; however, the examiner commented that there was less movement than normal and pain on movement as a result of repetitive use.  

The examiner indicated that the Veteran did not have localized tenderness or pain to palpation for the joints and/or soft tissues of the thoracolumbar spine.  He did not have guarding or muscle spasm of the spine.  

Muscle strength, reflex, and sensory examination of the lower extremities were normal.  A straight leg raising test was negative, bilaterally.  The examiner noted that the Veteran did not have radicular pain or any other sign or symptoms due to radiculopathy.  There was no other neurologic abnormality found on examination.  

The examiner noted that the Veteran did not have IVDS of the thoracolumbar spine.  
He used a brace regularly and a cane occasionally.  

The examiner diagnosed degenerative disc disease of the lumbar spine.  With respect to impact of the disability on the Veteran's ability to work, the examiner noted that the Veteran had to wear a back brace regularly and could push/pull no more than 25 pounds or lift more than 10 pounds.  Due to frequent flare-ups of back pain requiring rest, the examiner noted that it was difficult for the Veteran to maintain employment.  He noted that the Veteran retired in 2011 as a youth program assistant due to his low back and left knee condition.

The examiner commented that the Veteran's low back and left knee condition affected daily activities in that he was not able to exercise or participate in recreational activities.  He found that they also prevented him from doing chores around the house, shopping, preparing meals, doing yard work, or driving.  

With respect to the claim for increased rating for the service-connected low back strain with scoliosis for the period prior to February 14, 2012, the aforementioned evidence reflects that the disability had been manifested by consistent symptoms of pain, stiffness and limited range of motion with occasional flare-ups of severe pain. 

Given that these complaints have remained primarily the same throughout the entire appeal period, the Board finds that a 40 percent rating is assignable for the period prior to February 14, 2012.  

In reaching this determination, the Board notes that the evidence has varied.  However, during this initial period, there was evidence of pain on range of motion and increased pain during flare-ups.  While forward flexion was not documented to be limited to 30 degrees until the February 2012 VA examination, the evidence prior to that date tends to establish that flexion was functionally limited to 30 degrees or less.  

The Board also finds that the record does not support the assignment of a rating in excess of 40 percent for either period on appeal.  The Board has reviewed relevant evidence of record for the period prior to and from 14, 2012, to include VA examinations and VA and private medical records.  Such evidence does not show unfavorable ankylosis of the entire thoracolumbar spine.  As set forth, the Veteran demonstrated a range of motion throughout the entire thoracolumbar spine.  

The Board has considered the Veteran's complaints regarding significant back pain and limitations.  Objective findings, however, do not support a higher evaluation based on functional impairment due to pain on motion or other factors and the Veteran's disability picture is not shown to have been productive of unfavorable ankylosis of the entire thoracolumbar spine.  See DeLuca.  

Separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted because neurologic findings and symptoms warranting separate ratings have not been demonstrated.  

In so finding, the Board notes that the Veteran has complained of pain radiating to the left lower extremity and that the February 2009 private treatment report noted an impression of left S1 radiculopathy.  However, neurologic examinations conducted on VA examinations have yielded normal findings, and a diagnosis of radiculopathy was specifically denied on examination in February 2012.  

As such, the Board finds that the preponderance of the evidence a separate compensable rating for radiculopathy of the left lower extremity.  No other neurologic impairment has been demonstrated.  

Pursuant to Diagnostic Code 5243, the evaluation of IVDS is either under the General Formula or under the Formula for Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Accordingly, the Board has considered whether the Veteran is entitled to a higher evaluation under the Formula for Incapacitating Episodes, which provides for a 60 percent rating when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

For the purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See Formula for Incapacitating Episodes at Note (1).

On review, the record does not show that the Veteran experienced qualifying incapacitating episodes of IVDS.  While the Veteran stated that he has experienced periods of flare-ups of pain required bed rest, incapacitating episodes requiring physician-prescribed bed rest, as defined by regulation have simply not been shown.

The Board has considered the Veteran's statements regarding the severity of his lumbar spine disability.  While the Board finds that the Veteran is competent to report his symptoms and credible, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.  


C.  Major Depression

The RO granted service connection for major depression in a July 2009 rating decision.  A 50 percent initial rating was assigned, effective on January 13, 2009.  

The Veteran's major depression is rated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  This Diagnostic Code provides that the disability should be rated under the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  

Under the general formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

The pertinent evidence of record includes a December 2008 intake report and examination report dated in January 2009 from the Goldsboro Psychiatric Clinic.  At that time, it was noted that the Veteran had been divorced for 17 years and was working as a youth counselor.  

The Veteran endorsed having panic attacks 2 to 3 times per week, disturbed sleep, exaggerated startle response, and hypervigilance.  He indicated that he rarely socialized and only with family.  His recent memory was impaired to the extent that he could not remember what he read.  His working memory was noted to be 25 percent impaired.  

The examiner noted that anger, sadness, and fear came upon him without his understanding why 50 percent of the time, which the examiner found was indicative of a dysfunctional prefrontal cortex.  

The Veteran indicated that he heard his name being called 2 to 5 times per week, heard noises in his house 2 to 5 times per day, and saw shadows out of the corners of his eye.  These hallucinations and illusions reportedly occurred when no one or nothing was there.  

The Veteran noted that he felt depressed at all times with no energy and little interest in things.  He indicated that he got angry and agitated easily.    He felt helpless and suicidal rarely.  The examiner determined that, because of the Veteran's psychiatric disorder, he was moderately compromised in his ability to sustain social relationships also moderately compromised in his ability to sustain work relationships.  

On VA examination in May 2009, the Veteran reported that he was divorced and had 2 children from that marriage.  He indicated that his relationships had been up and down, with sometimes not too much contact.  He reported that he had another child from a long-term relationship.  He indicated that he used to live by himself but now lived with his mother for economic reasons.  He reported that had limited social relationships and may 1 or 2 friends.  

With respect to activities and leisure pursuits, the Veteran noted that he liked music and electronics.  With respect to a history of violence or assaultiveness, the Veteran noted that he used to get into fights with his girlfriend and had some road rage.  He reported one incident where he followed an individual who cut him off for 40 minutes.  He denied having current drug or alcohol use.  

With respect to current treatment, the Veteran noted that he saw Dr. H. at the Goldsboro Psychiatric Clinic.  He took medication including Wellbutrin, Trazadone, and Klonopin.  He expressed that he thought this mediation helpful.  

On mental status examination, the Veteran presented as clean, neatly groomed, and casually dressed.  Psychomotor activity was lethargic, fatigued, and tense, while speech was hesitant, slow, and clear.  His affect was noted to be constricted and his mood was hopeless, depressed, and dysphoric.  With respect to attention, the examiner noted that the Veteran was easily distracted and had a short attention span.  He was intact to person, place, and time.  Thought process was rambling.  Thought content was notable for suicidal ideation, homicidal ideation, obsessions, phobias, and paranoid ideation.  He denied delusions.  The examiner noted that the Veteran had intact insight and judgment.  

With respect to sleep impairment, the Veteran reported having trouble falling asleep and getting back to sleep once he woke up.  He also noted that he had nocturia.  He thought he averaged about 4 hours of sleep per night.  

The Veteran was unable to interpret proverbs accurately and expressed some obsessional, ritualistic behavior.  The examiner noted that, while the Veteran endorsed panic attacks, he defined them very vaguely and was not sure he actually had what were traditionally considered panic attacks.  He endorsed homicidal thoughts in that he had road rage.  His suicidal thoughts were mainly passive thoughts, in that he thought it would be better for him to not be around.  He had a history of one episode of violence with his girlfriend.  

The examiner noted that the Veteran's depression and physical limitations did impact daily activities such as sports and exercise and traveling, though it was difficult to say what percentage was due to depression.  Recent and immediate memory was mildly impaired, in that he sometimes lost his train of thought.

It was noted that, while the Veteran was not working at that time, it was because he was recovering from surgery on his leg.  

The examiner diagnosed major depression, chronic, recurrent, and assigned a GAF score of 50.  He found that the Veteran's depressive symptoms led to moderate difficulties in social, occupational, and family functioning, tending to isolate,  not performing as work as well as he could, and relative little relationship with his children.  

The examiner noted that while the Veteran had been diagnosed with panic disorder, he did not report significant panic attacks at the time of examination.  He thus found that the disability was productive of reduced reliability and productivity.

A January 2010 report from the Goldsboro Psychiatric Clinic reflects that the Veteran had been treated since December 2008 for diagnoses of chronic major depression and panic disorder.  A GAF score of 40 was indicated, and it was noted that the Veteran was out of work at that time and on worker's compensation.  

Dr. H. noted that the Veteran had panic attacks 3 to 4 times per week, and averaged 4 to 5 hours of sleep per night with medication.    He startled easily, was hypervigilant, and could not tolerate anyone behind him.  He did not socialize at all.  His recent memory was severely impaired, so much so that he could not remember what he read and got lost when traveling.  His working memory was 75 percent impaired.  Anger, sadness, and fear came upon him without understanding why 75 percent of the time.

The Veteran also reported that he heard his name being called 2 to 5 times per week, heard cars drive up at his residence 2 to 5 times per day, and heard noises in his house 2 to 5 times per day.  All of these hallucinations and illusions reported occurred when no one or nothing was there.  He felt depressed 75 percent of the time with no energy and no interest in things.  He angered and agitated easily.  He felt helpless and suicidal at times.

Dr. H. determined that, because of the Veteran's panic disorder, he was moderately compromised in his ability to sustain social relationships and was severely compromised in his ability to sustain work relationships.  He considered the Veteran to be permanently and total disabled and unemployable.  

In a January 2011 report, Dr. H. indicated that the Veteran was having nightmares at least 3 times per week, when he woke in a panic state and sweating.   He had panic attacks 1 to 2 times per week, and averaged 5 to 6 hours of sleep per night with medication.  

Dr. H. noted continued hypervigilance, exaggerated startle response and severely impaired working memory.  The Veteran continued to hear his name being called, cars driving up to his residence, and noises in his home 2 to 5 times per week.  He felt depressed 50 percent of the time with low energy and interest in things.  He continued to find the Veteran permanently and totally disabled and unemployable.  A GAF score of 40 was again assigned.  Diagnoses of PTSD and panic disorder were noted.  

On VA psychiatric examination in February 2012, the examiner indicated that he reviewed the Veteran's entire claims file.  She noted that the Veteran had seen a private psychiatrist, Dr. H. since 2008.  She noted that the most recent report reflected a diagnosis of panic disorder and PTSD, which she found was not consistent with previously records and appeared to be an inaccurate representation of the Veteran's mental condition.  

On interview, the Veteran reported that he lived with his mother, who was 75 years old, and indicated that they tried to support each other the best that they could but they sometimes had some disagreements.  He had been married, but divorced 15 years ago.  He had 2 children with his ex-wife, but stated that the relationship was stressed due to his limited finances.  His also related that his relationship with his 2 children was strained and that they did not make any effort to see him.  He also had a younger child from another relationship, but did not see her or speak with her much since she lived in another state.  He stated that "they all [felt] like [he] abandoned them somewhere down the road."

The Veteran stated that he had not had other signification relationships, did not have any male friends and went to church only sporadically.  He reported that he spent a lot of his time watching television or staring at the woods.  He stated that he did not go out much because he was trying to stay away from people who smoked, since he recently quit.  He reported that his activities had been somewhat limited due to physical pain and loss of motivation.  He had 2 bicycles and hoped to go riding when the weather improved.  He stated that he enjoyed painting and had painted several rooms in his house multiple times.  

The Veteran indicated that he last worked as a youth program assistant in February 2009.  He stated that he retired because he hurt his knee on the job and could not meet the physical requirements of the job any longer.  He noted that some of his co-workers did not like him and wrote him up for things he had not really done, such as being late. He noted that his depression also affected him at work and that he would occasionally have to take a break to get away from stressors.  

The examiner noted that the Veteran's psychiatric symptoms appeared to cause some interpersonal difficulties and problems managing stress, but did not appear to totally impair his ability to work.  However, she noted that the Veteran's symptoms appear to have been aggravated by him not working and that he was likely functioning better overall when he was working.  

The Veteran reported that he took Trazadone, Abilify, and Zoloft.  He stated that he took these medications regularly and that they were effective.  With respect to relevant legal and behavioral history, he reported a remote history of domestic violence with his ex-wife, but no recent problems.  

The Veteran endorsed symptoms of depressed mood, chronic sleep impairment disturbances of motivation and mood, difficulty in establishing and maintaining relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  

The examiner noted that the Veteran did not have other symptoms attributable to a mental disorder, including disorientation, persistent delusions or hallucinations, near-continuous panic attacks, loss of memory, illogical speech, or obsessional rituals.

The examiner indicated that she performed a psychological test, and the Veteran's score on the test was significantly higher than the recommended cut-off score, meaning that the Veteran endorsed a high frequency of symptoms that were highly atypical and inconsistent in patients with genuine psychiatric disorder.

The examiner diagnosed depressive disorder not otherwise specified.  The examiner noted that results from objective testing as well as behavioral observations during the interview suggested that to some level the symptom were exaggerated and that it was likely that the Veteran's self-report was not an accurate reflection of current symptomatology and psychosocial functioning.  She indicated that the Veteran appeared knowledgeable about clinical terminology used to rated service-connected claims and occasionally reported a stereotypical symptom that might lead one to give a higher rating, but then was unable to provide more specified examples of how that symptom occurred in his life.  

For example, the examiner noted that the Veteran reported having obsessions, but then referred to collecting books as his obsession, and that while he said he heard his name being whispered he could not provide any description of this.  In general, he provided vague responses to questions about current symptomology and many of the symptoms he reported were more indicative of PTSD than depression, and the only record that even suggested PTSD was the most recent report from Dr. H., which was not consistent with the rest of mental health records.  

With respect to depression, the Veteran described his mood as somber and stated that he was depressed about his problems with his children and his current financial difficulties.  He also noted frustrations about his physical impairments and stated that he felt like he was 87 years old some days.  He stated that his mood was better when he was outside in the sun and when he was designing things or painting.  He stated that he got about 3 to 6 hours of sleep per night, depending on how much medication he took and his pain level.  

While the Veteran reported having nightmares about sleeping "on the racks" during service, the examiner noted that his report did not fit with other symptoms described in previous mental health records.  The Veteran reported some hopelessness and occasional suicidal ideation, but denied current intent or plan.  The examiner noted that the Veteran had increased irritability, but denied recent violent episodes.  He stated that his depressive symptoms had worsened since he stopped working.  

The examiner estimated that the Veteran's symptoms were in the moderate range and caused moderate impairment in social and occupational functioning.  A GAF score of 55 was assigned.  The examiner accordingly determined that the Veteran's disability was productive of occupational and social impairment with reduced reliability and productivity.  

Collectively, the aforementioned medical evidence reflects that, the service-connected major depression is manifested by disturbances in motivation and mood, low energy, difficulty sleeping, memory problems, irritability, occasional passive suicidal thoughts and panic attacks, and isolative behavior and social withdrawal. This disability picture, in the Board's estimation, is shown to be consistent with the criteria for a rating no higher than the currently assigned 50 percent.

At no point during the period of the appeal, was the service-connected major depression shown to have been productive of an increased level of social or industrial inadaptability so that criteria for a rating of 70 percent or higher was assignable. 

As noted, a 70 percent rating requires a level of occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near -continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish effective relationships.

Significantly, the medical evidence does not show symptoms of intermittently illogical, obscure or irrelevant speech; impaired impulse control; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish effective relationships that would be required for the assignment of rating in excess of 50 percent.

The Board acknowledges the Veteran of suicidal thoughts; however, these reports reflect that the thoughts were passive and without intent or plan. Thus, the Board finds that the Veteran's report of occasional passive suicidal thoughts, without more, does not rise or even approach the level contemplated in the next-higher rating of 70 percent.

To the extent that the Veteran reports having obsessional rituals, hearing voices, and significant memory impairment, the Boards notes that the severity of symptoms have been called into question by the VA examiner, who founds these reports not credible and subject to symptoms exaggeration.  Even if the reports of these symptoms are credible, the Board still finds that these symptoms no do not warrant the assignment of a higher rating.  

The Veteran's impairment of memory to the extent he cannot remember what he just read or forgot where he was when travelling is contemplated in the currently assigned 50 percent rating.  Moreover, there is no evidence of persistent delusions or hallucinations or obsessional rituals rising to the severity such that they interfered with routine activities.

While the evidence does demonstrate difficulty in adapting to stressful circumstances and establishing and maintaining relationships, given that the Veteran's overall psychiatric picture is not consistent with a 70 percent rating, the Board finds that the preponderance of the evidence is against the assignment of a higher rating. 

As discussed, to the extent that the service-connected major depression is shown to clearly cause only overall moderate impairment in social and occupational functioning, a rating higher than 50 percent is not for application in this case. 

The Veteran's relationship with his family members were noted to be somewhat strained in that there are periods of irritability and stress and little contact with his children. However, he still lives with his mother, and reports that some of the cause of the strain was due to financial stress. The Veteran also reported socializing with 1 or 2 individuals and that he attended church sporadically. Thus, on this record, the Veteran is able to maintain social and family relationships. 

While the Veteran was noted not to be working, he indicated that this was largely due to his physical problems. The VA examiners also determined that the Veteran's psychiatric symptoms were only of moderate severity and that he was able to perform functions at a reduced level.  

The Board acknowledges Dr. H.'s report that the Veteran is unemployable due to his service-connected major depression; however, given that the Veteran himself reports that he is not working due to his physical disabilities and that Dr. H's report his inconsistent with the severity of symptoms he described and is likely based on exaggerated symptoms, as noted by the February 2012 VA examiner, the Board finds that the preponderance of the evidence is against a finding of total occupational impairment due to the service-connected psychiatric disability.

The Board further notes that the GAF scores assigned since the effective date of the grant of service connection-ranging from 40 to 55-alone do not provide a basis for assigning an initial rating in excess of 50 percent for the service-connected major depression.

According to DSM-IV, a GAF score ranging from 41 to 50 reflects severe symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), while a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-worker).  

Hence, the scores ranging in the 50s, reflecting moderate to severe symptomatology, appear to be consistent with the currently assigned 50 percent rating.

The Board acknowledges that the lowest GAF scores of 40 assigned by Dr. H. might, conceivably, suggest more significant impairment than what is contemplated in the assigned 50 percent rating assigned. 

Under the DSM-IV, a GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

However, the Board notes the symptoms shown, as noted above, simply are not among those identified in the DSM-IV as the basis for such a score. There is no evidence of symptoms of illogical or irrelevant speech, impaired judgment or that the Veteran neglects his family, or comparable symptoms. 

The Board also again points out these scores appear to be based on symptoms as reported by the Veteran to Dr. H., and have been noted to be inconsistent with other treatment records and examination reports and possibly subject to symptom magnification.

When all of the evidence and findings are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not meet the criteria warranting the assignment of higher than a 50 percent rating in this case. 

As noted, the Veteran is shown to have maintained some family relationships and to have only reduced reliability in productivity in terms of the rating criteria. 

Accordingly, on this record, the claim for an initial rating in excess of 50 percent for the service-connected major depression must be denied.

As a final point, the Board notes that it has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating. 

The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for major depression. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).


D.  All Claims

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the service-connected degenerative changes of the lumbar spine are exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disabilities.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).   

The Board finds that the rating criteria used to evaluate the service-connected lumbar spine, major depression, and knee disabilities reasonably describe his disability level and symptomatology.  

There is nothing in the record to distinguish his case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disabilities.  

Moreover, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disabilities.  38 C.F.R. § 4.1.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
 
In adjudicating the claims for a higher rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  

While the Board has resolved all reasonable doubt in the Veteran's favor in granting 20 and 40 percent ratings, respectively, for the service-connected status post anterior cruciate ligament reconstruction, left knee and low back strain with scoliosis prior to February 14, 2012, as well as a separate 20 percent rating for left knee degenerative arthritis, the preponderance of the evidence is against assignment of any higher rating for these disabilities. 

The Board also finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 50 percent for the service-connected major depression.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An increased rating of 20 percent, but no more, for the service-connected status post anterior cruciate ligament reconstruction, left knee, prior to February 14, 2012, is granted, subject to the regulations governing the payment of monetary benefits. 

An increased rating in excess of 20 percent for the service-connected status post anterior cruciate ligament reconstruction, left knee, beginning on February 14, 2012, is denied.

An increased, separate, 20 percent rating, but no higher for the service-connected left knee disability on the basis of degenerative arthritis with limitation of motion is granted, subject to the regulations governing the payment of monetary benefits.  

An increased rating of 40 percent, but no more, for the service connected low back strain with scoliosis, prior to February 14, 2012, is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An increased rating in excess of 40 percent for the service connected low back strain with scoliosis, from February 14, 2012 is denied.

An initial rating in excess of 50 percent for the service-connected major depression is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the remaining claim on appeal is warranted.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  

The Veteran contends that he is unable to work as a result of his service-connected disabilities.  Various private treatment records and VA records reflect that the Veteran stopped work, at least in part, due to his left knee disability.

While the Veteran has been afforded a number of examinations pertaining to his service-connected disabilities, each of which have discussed the occupational and functional impact of the disabilities that was subjective the examination, they do not address the question of whether the service-connected disabilities, in concert, render him unemployable.  Such an opinion would be helpful in resolving the claim for a TDIU rating.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i)(C); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1. The AOJ should take appropriate steps to send to a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim for a TDIU rating.  If the Veteran identifies any other pertinent medical records that have not been obtained, the RO should undertake appropriate development to obtain copies of those records.  If the RO is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  Then, the AOJ should arrange to have the Veteran scheduled for a VA examination to determine the current severity of the service-connected disabilities.  The entire claims file must be made available to the individual designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

The examiner should render an opinion, consistent with sound medical principles, as to whether, without regard to the impact of nonservice-connected disabilities or the Veteran's age, it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities-including his left knee, low back, and psychiatric disability-either alone or in concert, preclude him from obtaining and retaining substantially gainful employment consistent with work and education background.

In rendering the requested opinion, the physician should consider all objective evidence as well as the Veteran's assertions as to the severity of his service-connected disabilities and their impact on his ability to work. 

The physician should set forth all examination findings, along with complete rationale for the conclusion reached.

3.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013)  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


